DETAILED ACTION
	This is a final Office action in response to communications received on 07/20/2022.  Claims 1-5, 7-26, and 28-30 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statement filed on 05/11/2022 has been received and is acknowledged. 

Response to Amendment and Arguments
The amendment filed 07/20/2022 has been entered. 
Applicant’s arguments on pages 9 regarding claim interpretation under 35 USC§ 112(f) are found to be persuasive, and the issue is therefore resolved.
	Applicant’s arguments on pages 10-13 and page 15 regarding the amended claims 1, 9, 22, 28-30, 2-5, 7-15, 19-21, 23-26, and 28 have been considered, but are moot in light of new grounds of rejection necessitated by the amendments. The rejection for claims 1, 9, 22, 28-30, 2-5, 7-15, 19-21, 23-26, and 28 is sustained.
Applicant’s arguments on pages 13-14 regarding claim 4 is found to be persuasive. 
Applicant’s arguments on page 15 regarding claims 16-18 are found not be persuasive because claims 16-18 had been rejected by mapping all limitations of the claims in the previous Office action, and the same rejections for claims 16-18 are being repeated in this action.  The rejection for claims 16-18 is sustained.

Claim Rejections – 35 USC§ 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-15 and 19-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2019/0394758 A1 (hereinafter, "Cheng").

The instant application is directed to system/method for determining a priority ranking for CSI reports, as depicted in FIG. 8 of the application reproduced on the following page: 

    PNG
    media_image1.png
    609
    466
    media_image1.png
    Greyscale


The anticiparoty reference of Cheng is directed to handling simultaneous transmissions eMBB and URLLC services with appropriate prioritization, and is depicted in Fig. 9 of the reference as reproduced on the following page:

    PNG
    media_image2.png
    357
    290
    media_image2.png
    Greyscale


As to claim 1:
	Cheng teaches the limitations of claim 1, as follows:
11. A method for wireless communication from a user equipment (UE), 2comprising: 
receiving downlink control information that indicates a reliability parameter
or a latency parameter associated with a channel state information (CSI) report to be transmitted from the UE, or both (Cheng, Fig. 9, step 910 and paragraph [0103] depict/teach a non-limiting example of a BS configuring a UE with two CSI report configurations (i.e., UE receives control information on a downlink control channel about CSI reporting to be performed by UE));
determining the reliability parameter or the latency parameter associated with the CSI report to be transmitted from the UE based at least in part on receiving the downlink control information 3(Examiner notes that the instant claim does not specify any particular reliability or latency parameters as being necessitated by the claim, hence, under the broadest reasonable interpretation (BRI) standard, Examiner interprets a BLER target (i.e., a reliability parameter) to be the reliability or latency parameter required by the claim. Applicant should feel free to amend the claim in order to get around the above interpretation. Cheng, paragraph [0103] teaches a non-limiting example of a UE determining different CSI report configurations, one a periodic CSI report for BLER target 1e-1, and another semi-persistent CSI report for BLER target 1e-5, with the determination of two different BLER targets being based on downlink control information that BS sends to the UE); 
5determining a priority ranking of the CSI report based at least in part on the 6reliability parameter or the latency parameter (Cheng, paragraph [0102] teaches that in a non-limiting example, a CSI report for URLLC service with BLER target 1e-5 has higher priority than the CSI report with BLER 1e-1 for eMBB service, i.e., UE determines a priority ranking of CSI reports based on the reliability parameter, e.g., the BLER target); and 
7transmitting the CSI report based at least in part on determining the priority 8ranking of the CSI report (Cheng, Fig. 9, step 940 and paragraph [0106] depict/teach that a UE may drop a lower priority CSI report while transmitting the CSI reports, with Cheng, paragraph [0102] disclosing that in a non-limiting example, a priority ranking of CSI reports with report for URLLC service with BLER target 1e-5 having higher priority than report for eMBB service with BLER 1e-1).  

As to claim 2:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 2, as follows:
12. The method of claim 1, 
wherein: 2determining the priority ranking of the CSI report is based at least in part on 3the reliability parameter and the latency parameter (Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report, with Cheng, paragraph [0102] disclosing that the UE may drop a portion of multiplexed CSI reports based on CSI priority rule ( e.g., whether the CSI report for URLLC service or eMBB service has a higher priority)).  


As to claim 3:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 3, as follows:
13. The method of claim 1, further comprising: 
2generating a combined parameter using the reliability parameter and the 3latency parameter, wherein determining the priority ranking of the CSI report is based at least 4in part on the combined parameter (Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report, with Examiner taking the interpretation that under broadest reasonable interpretation (BRI), the use of both reliability and latency parameters represents a combined parameter of the two.  See also, Cheng, paragraph [0099] that teaches that a UE may fulfill the latency requirement of URLLC if the CSI report is for high reliability service, which under BRI supports the combination of reliability and latency parameters).  


As to claim 5:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 5, as follows:
15. The method of claim 1, further comprising: 
2receiving a message that indicates the reliability parameter or the latency 3parameter or both, wherein determining the reliability parameter or the latency parameter is 4based at least in part on receiving the message (Cheng, paragraph [0114] teaches parameters for high reliability service may be received in a RRC configuration, i.e., reliability parameter or latency parameter or both parameters may be determined through a RRC message).  

 

As to claim 7:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 7, as follows:
17. The method of claim 1, further comprising: 
2receiving a radio resource control (RRC) message, wherein determining the 3reliability parameter or the latency parameter is based at least in part on receiving the RRC 4message (Cheng, paragraph [0114] teaches parameters for high reliability service may be received in a RRC configuration, i.e., reliability parameter or latency parameter or both parameters may be determined through a RRC message). 

As to claim 8:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 8, as follows:
18. The method of claim 1, further comprising: 
2determining a quality of service (QoS) parameter of resources associated with 3the CSI report, wherein determining the reliability parameter or the latency parameter is 4based at least in part on determining the QoS parameter (Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report, with Examiner taking the interpretation that BLER target and low latency are well-known in the standards as being  representative of and being capable of being determined from QoS parameters).  

As to claim 9:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 9, as follows:
19. The method of claim 1, further comprising: 
2determining that resources associated with the CSI report are allocated for an 3enhanced mobile broadband (eMBB) service or an ultra reliable low latency communication 4(URLLC) service (Cheng, paragraph [0084] teaches that a UE may support simultaneous eMBB and URLLC service, and that same CSI resource or CSI resource set could be reused by either eMBB, or URLLC service, or both, with Cheng, paragraph [0081] disclosing that MAC-CE or RRC signaling may be used by UE to determine URLLC or eMBB service. In other words, a CSI report may be allocated for either service), 
wherein determining the reliability parameter or the latency parameter is 5based at least in part on the resources being allocated for the eMBB service or the URLLC 6service (Cheng, paragraph [0084] teaches that multiple CSI reports based on different BLER targets may be supported by UE with simultaneous eMBB and URLLC services, with UE calculating CSI parameters for a CSI report based on the CQI table configuration in the CSI report configuration, i.e., UE may use different BLER target (i.e., reliability parameter) depending on the type of URLLC or eMBB service).  


As to claim 10:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 10, as follows:
110. The method of claim 1, further comprising: 
2determining, by the UE, one or more configurations of the UE being modified (Cheng, paragraphs [0081] and [0089] teach that RRC signaling may be used to configure UE with a RNTI (i.e., a configuration of the UE) for high reliability), 
3wherein determining the reliability parameter or the latency parameter is based on 4determining that the one or more configurations of the UE are modified (Cheng, paragraphs [0081] and [0089] teach that UE may be configured with RNTI for high reliability, with the RNTI identifying URLLC service, while Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report, i.e, determination of reliability and/or latency is based on a configuration of the UE being modified).  


As to claim 11:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 11, as follows:
111. The method of claim 1, further comprising: 
2determining that a new modulation and coding scheme (MCS) table different 3from an initial MCS table is configured for the UE, wherein determining the reliability 4parameter or the latency parameter is based at least in part on determining that the new MCS 5table is configured for the UE (Cheng, paragraph (0073] teaches that in a non-limiting example for URLLC service, RRC parameter MCS-table may be used to indicate to UE (thus, enabling UE to determine) the use of a new 64 QAM MCS table for higher reliability services, while Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report, i.e, determination of reliability and/or latency is based on the new MCS table for higher reliability services).

As to claim 12:
	Cheng teaches the limitations of claim 11, and further teaches the limitations of claim 12, as follows:
112. The method of claim 11, further comprising: 
2determining whether a common search space or a UE-specific search space is 3used to receive downlink control information based at least in part on determining the new 4MCS table (Cheng, paragraph (0073] teaches that RRC parameter MCS-table 
indicates the use new 64 QAM MCS table, the existing 64 QAM MCS table (i.e., for 

non-high reliability services) is used for the Common Search Space, while the 

new 64 QAM MCS table (i.e., for ULRRC services) is used for DCI in the UE-

specific Search Space), 

wherein determining the reliability parameter or the latency parameter is based at 5least in part on determining whether the common search space or the UE-specific search space is used to receive the downlink control information (Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report while a BLER target of 1e-1 may be used for non-high reliability eMBB service, i.e., determination of reliability and/or latency is based on the new or existing MCS table depending on whether the common search space or the UE-specific search space is used to receive the downlink control information).

As to claim 13:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 13, as follows:
113. The method of claim 1, further comprising: 
2identifying that a new radio network temporary identifier (RNTI) different 3from an initial RNTI is configured for the UE (Cheng, paragraphs [0081] and [0089] teach that RRC signaling may be used to configure UE (thus, enabling UE to determine) with a new RNTI for high reliability services (i.e., different from initial RNTI for non-high reliability service)); and 
4determining whether a cyclic redundancy check (CRC) of downlink control 5information is scrambled using the new RNTI (Cheng, paragraphs [0081] teaches that a UE can determine that a resource allocation is for URLLC when one or more cyclic redundancy check (CRC) bits of the DCI are scrambled with the
RNTI), 
wherein determining the reliability parameter 6or the latency parameter is based at least in part on determining that the CRC of the downlink 7control information is scrambled using the new RNTI (Cheng, paragraphs [0081] teaches that a UE can determine that a resource allocation is for URLLC when one or more cyclic redundancy check (CRC) bits of the DCI are scrambled with the RNTI, while Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report while a BLER target of 1e-1 may be used for non-high reliability eMBB service, i.e., determination of reliability and/or latency is based at least in part on determining that the CRC of the downlink 7control information is scrambled using the new RNTI).  

As to claim 14:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 14, as follows:
114. The method of claim 1, further comprising: 
2determining a CSI reference signal (CSI-RS) configuration for the UE (Cheng, FIG. 5, and paragraph [0089] depict/teach that a BS may configure a UE with RNTI for high reliability service and CSI-AperiodicTriggerState for DCI triggering of an aperiodic CSI report, where each CSI-AperiodicTriggerState may be associated with one CSI report configuration and one CSI RS resource configuration), 
3wherein determining the reliability parameter or the latency parameter is based at least in part 4on determining a CSI-RS configuration for the UE (Cheng, FIG. 5, and paragraph [0089] depict/teach that in a non-limiting example, index #0 may be used for determining reliability and/or latenecy parameters for CQI table with target BLER le-1 (i.e, eMBB service) and index #1 may be used for determining parameters for high reliability CQI table for ULRRC service (e.g., target BLER is le-5)).  

As to claim 15:
	Cheng teaches the limitations of claim 14, and further teaches the limitations of claim 15, as follows:
115. The method of claim 14, wherein the CSI-RS configuration includes 2information associated with a density of CSI-RSs, one or more ports used to communicate 3CSI-RSs, or a periodicity of CSI-RSs, or a combination thereof (Examiner takes the interpretation under BRI that CSI-RS configuration is well-known in the standards to include at least the parameter nrofPorts in CSI-RS-ResourceMapping that defines the number of CSI-RS ports. See, section 5.2.2.3.1 in 3GPP TS 38.214 V15.2.0 (2018-06)).  

As to claim 19:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 19, as follows:
119. The method of claim 1, further comprising: 
2weighting the reliability parameter or the latency parameter using a factor associated with a number of CSI reports (The claim does not define the claimed factor.  Under BRI, Examiner is interpreting the factor as “1”, then this mathematically will result in a value of the reliability parameter or the latency parameter. Applicant is recommended to further define the numeric value of the factor to further distinguish the claims. Cheng teaches the reliability parameter in paragraph [0102] as being different BLER target that is teachd to assume different values for different reliability requirements), 
wherein determining the priority ranking is based at least in part on weighting the reliability parameter or the latency parameter (Cheng, paragraph [0102] teaches that in a non-limiting example, a priority ranking of CSI reports may accord higher priority to the CSI report for a URLLC service with BLER target 1e-5 than CSI report for a eMBB service with BLER 1e-1, i.e., priority ranking is based on weighing a reliability parameter, e.g., BLER target).

As to claim 20:
	Cheng teaches the limitations of claim 19, and further teaches the limitations of claim 20, as follows:
120. The method of claim 19, 
wherein the factor includes a multiplier, a 2number of component carriers of resources associated with the UE, or a second number of 3CSI reports associated with each component carrier, or a combination thereof (Examiner takes the interpretation that under BRI, a value of one (1) is supported for the multiplier associated with CSI reports).

As to claim 21:
	Cheng teaches the limitations of claim 1, and further teaches the limitations of claim 21, as follows:
121. The method of claim 1, wherein: 
2determining the priority ranking of the CSI report is based at least in part on 3the reliability parameter, the latency parameter, a CSI type, a CSI content, a component 4carrier (CC) index, a CSI report identifier, or a slot set identifier, or a combination thereof (Cheng, paragraph [0102] teaches that in a non-limiting example, a priority ranking of CSI reports may accord higher priority to the CSI report for a URLLC service with BLER target 1e-5 than CSI report for a eMBB service with BLER 1e-1, i.e., priority ranking is based on at least in part on a reliability parameter, e.g., BLER target).  

As to claim 22:
	Cheng teaches the limitations of claim 22, as follows:
122. An apparatus for wireless communication, comprising: 
2a processor (Cheng, Fig. 21, part 2110 depicts a processor), 
3memory in electronic communication with the processor (Cheng, Fig. 21, part 2115 depicts a memory); and 
4instructions stored in the memory and executable by the processor (Cheng, paragraph [0007] teaches instructions stored in memory) to cause the 5apparatus to: 
receive downlink control information that indicates a reliability parameter or a latency parameter associated with a channel state information (CSI) report to be transmitted from a user equipment (UE), or both (Cheng, Fig. 9, step 910 and paragraph [0103] depict/teach a non-limiting example of a BS configuring a UE with two CSI report configurations (i.e., UE receives control information on a downlink control channel about CSI reporting to be performed by UE));
determine the reliability parameter or the latency parameter associated with the CSI report to be transmitted from the UE based at least in part on receiving the downlink control information (Examiner notes that the instant claim does not specify any particular reliability or latency parameters as being necessitated by the claim, hence, under the broadest reasonable interpretation (BRI) standard, Examiner interprets a BLER target (i.e., a reliability parameter) to be the reliability or latency parameter required by the claim. Applicant should feel free to amend the claim in order to get around the above interpretation. Cheng, paragraph [0103] teaches a non-limiting example of a UE determining different CSI report configurations, one a periodic CSI report for BLER target 1e-1, and another semi-persistent CSI report for BLER target 1e-5, with the determination of two different BLER targets being based on downlink control information that BS sends to the UE); 
9determine a priority ranking of the CSI report based at least in part on 10the reliability parameter or the latency parameter (Cheng, paragraph [0102] teaches that in a non-limiting example, a CSI report for URLLC service with BLER target 1e-5 has higher priority than the CSI report with BLER 1e-1 for eMBB service, i.e., UE determines a priority ranking of CSI reports based on the reliability parameter, e.g., the BLER target); and 
11transmit the CSI report based at least in part on determining the 12priority ranking of the CSI report (Cheng, Fig. 9, step 940 and paragraph [0106] depict/teach that a UE may drop a lower priority CSI report while transmitting the CSI reports, with Cheng, paragraph [0102] disclosing that in a non-limiting example, a priority ranking of CSI reports with report for URLLC service with BLER target 1e-5 having higher priority than report for eMBB service with BLER 1e-1).  


As to claim 23:
	Cheng teaches the limitations of claim 22, and further teaches the limitations of claim 23, as follows:
123. The apparatus of claim 22, 
wherein determining the priority ranking of 2the CSI report is based at least in part on the reliability parameter and the latency parameter (Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report, with Cheng, paragraph [0102] disclosing that the UE may drop a portion of multiplexed CSI reports based on CSI priority rule ( e.g., whether the CSI report for URLLC service or eMBB service has a higher priority)).  

As to claim 24:
	Cheng teaches the limitations of claim 22, and further teaches the limitations of claim 24, as follows:
124. The apparatus of claim 22, 
wherein the instructions are further 2executable by the processor to cause the apparatus to: 
3generate a combined parameter using the reliability parameter and the latency 4parameter, wherein determining the priority ranking of the CSI report is based at least in part 5on the combined parameter (Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms) may be used for generation of a CSI report, with Examiner taking the interpretation that under broadest reasonable interpretation (BRI), the use of both reliability and latency parameters represents a combined parameter of the two.  See also, Cheng, paragraph [0099] that teaches that a UE may fulfill the latency requirement of URLLC if the CSI report is for high reliability service, which under BRI supports the combination of reliability and latency parameters).  

As to claim 25:
	Cheng teaches the limitations of claim 24, and further teaches the limitations of claim 25, as follows:
25. The apparatus of claim 24, 
wherein the instructions are further executable by the processor to cause the apparatus to: WO 2020/007238PCT/CN2019/093522 47 
3identify content in uplink control information (Cheng, paragraph [0033] teaches that in a non-limiting example, a UE identifies UCI multiplexed control information based on overlap between at least one of a HARQ-ACK, at least one CSI report, or at least one SR. See also, Cheng, paragraph [0102] that teaches that a UE may identify whether contents in UCI bits exceed the capacity of a PUCCH resource, i.e., UE applies a UCI dropping rule based on identifying UCI information), 
wherein generating the 4combined parameter is based at least in part on the content of the uplink control information (Cheng, paragraph [0102] teaches that a UE may drop a portion of CSI reports based on the CSI priority rule (e.g., whether the CSI report for the URLLC service or the eMBB service has a higher priority), while Cheng, paragraph [0084] teaches that in a non-limiting example for URLLC service, both high reliability (a BLER target of 1e-5) and low latency (e.g., a user plane latency of 1 ms), i.e., a combined parameter may be used for generation of a CSI report).  
  
As to claim 26:
	Cheng teaches the limitations of claim 22, and further teaches the limitations of claim 26, as follows:
126. The apparatus of claim 22, 
wherein the instructions are further 2executable by the processor to cause the apparatus to: 3receive a message that indicates the reliability parameter or the latency 4parameter or both, wherein determining the reliability parameter or the latency parameter is 5based at least in part on receiving the message (Cheng, paragraph [0114] teaches parameters for high reliability service may be received in a RRC configuration, i.e., reliability parameter or latency parameter or both parameters may be determined through a RRC message).   

As to claim 28:
	Cheng teaches the limitations of claim 22, and further teaches the limitations of claim 28, as follows:
128. The apparatus of claim 22, 
wherein the instructions are further 2executable by the processor to cause the apparatus to: 
3determine that resources associated with the CSI report are allocated for an enhanced mobile 4broadband (eMBB) service or an ultra reliable low latency communication (URLLC) service (Cheng, paragraph [0084] teaches that a UE may support simultaneous eMBB and URLLC service, and that same CSI resource or CSI resource set could be reused by either eMBB, or URLLC service, or both, with Cheng, paragraph [0081] disclosing that MAC-CE or RRC signaling may be used by UE to determine URLLC or eMBB service. In other words, a CSI report may be allocated for either service), 
5wherein determining the reliability parameter or the latency parameter is based at least in on 6the resources being allocated for the eMBB service or the URLLC service (Cheng, paragraph [0084] teaches that multiple CSI reports based on different BLER targets may be supported by UE with simultaneous eMBB and URLLC services, with UE calculating CSI parameters for a CSI report based on the CQI table configuration in the CSI report configuration, i.e., UE may use different BLER target (i.e., reliability parameter) depending on the type of URLLC or eMBB service).  
 

As to claim 29:
	Cheng teaches the limitations of claim 29, as follows:
729. An apparatus for wireless communication, comprising: 
means for receiving downlink control information that indicates a reliability
parameter or a latency parameter associated with a channel state information (CSI) report to be transmitted from a user equipment (UE), or both (Cheng, Fig. 9, step 910 and paragraph [0103] depict/teach a non-limiting example of a BS configuring a UE with two CSI report configurations (i.e., UE receives control information on a downlink control channel about CSI reporting to be performed by UE));
means for determining the reliability parameter or the latency parameter associated with the CSI report to be transmitted from the UE based at least in part on receiving the downlink control information (Examiner notes that the instant claim does not specify any particular reliability or latency parameters as being necessitated by the claim, hence, under the broadest reasonable interpretation (BRI) standard, Examiner interprets a BLER target (i.e., a reliability parameter) to be the reliability or latency parameter required by the claim. Applicant should feel free to amend the claim in order to get around the above interpretation. Cheng, paragraph [0103] teaches a non-limiting example of a UE determining different CSI report configurations, one a periodic CSI report for BLER target 1e-1, and another semi-persistent CSI report for BLER target 1e-5, with the determination of two different BLER targets being based on downlink control information that BS sends to the UE); 
11means for determining a priority ranking of the CSI report based at least in 12part on the reliability parameter or the latency parameter (Cheng, paragraph [0102] teaches that in a non-limiting example, a CSI report for URLLC service with BLER target 1e-5 has higher priority than the CSI report with BLER 1e-1 for eMBB service, i.e., UE determines a priority ranking of CSI reports based on the reliability parameter, e.g., the BLER target); and 
13means for transmitting the CSI report based at least in part on determining the 14priority ranking of the CSI report (Cheng, Fig. 9, step 940 and paragraph [0106] depict/teach that a UE may drop a lower priority CSI report while transmitting the CSI reports, with Cheng, paragraph [0102] disclosing that in a non-limiting example, a priority ranking of CSI reports with report for URLLC service with BLER target 1e-5 having higher priority than report for eMBB service with BLER 1e-1).  


As to claim 30:
	Cheng teaches the limitations of claim 30, as follows:
130. A non-transitory computer-readable medium storing code for wireless 2communication, the code comprising instructions executable by a processor to:  
receive downlink control information that indicates a reliability parameter
or a latency parameter associated with a channel state information (CSI) report to be transmitted from a user equipment (UE), or both (Cheng, Fig. 9, step 910 and paragraph [0103] depict/teach a non-limiting example of a BS configuring a UE with two CSI report configurations (i.e., UE receives control information on a downlink control channel about CSI reporting to be performed by UE));
determine the reliability parameter or the latency parameter associated with the CSI report to be transmitted from the UE based at least in part on receiving the downlink control information (Examiner notes that the instant claim does not specify any particular reliability or latency parameters as being necessitated by the claim, hence, under the broadest reasonable interpretation (BRI) standard, Examiner interprets a BLER target (i.e., a reliability parameter) to be the reliability or latency parameter required by the claim. Applicant should feel free to amend the claim in order to get around the above interpretation. Cheng, paragraph [0103] teaches a non-limiting example of a UE determining different CSI report configurations, one a periodic CSI report for BLER target 1e-1, and another semi-persistent CSI report for BLER target 1e-5, with the determination of two different BLER targets being based on downlink control information that BS sends to the UE);  WO 2020/007238PCT/CN2019/093522 48 
5determine a priority ranking of the CSI report based at least in part on the 6reliability parameter or the latency parameter (Cheng, paragraph [0102] teaches that in a non-limiting example, a CSI report for URLLC service with BLER target 1e-5 has higher priority than the CSI report with BLER 1e-1 for eMBB service, i.e., UE determines a priority ranking of CSI reports based on the reliability parameter, e.g., the BLER target); and 
transmit the CSI report based at least in part on determining the priority 8 ranking of the CSI report (Cheng, Fig. 9, step 940 and paragraph [0106] depict/teach that a UE may drop a lower priority CSI report while transmitting the CSI reports, with Cheng, paragraph [0102] disclosing that in a non-limiting example, a priority ranking of CSI reports with report for URLLC service with BLER target 1e-5 having higher priority than report for eMBB service with BLER 1e-1).  

Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2019/0394758 A1 (hereinafter, "Cheng") in view of Pub. No. US 2018/0331743 A1 (hereinafter, "Shen").

The secondary reference of Shen is directed to a wireless communication system for CSI reporting, and is represented in Fig. 9 of the reference as reproduced on the following page:

    PNG
    media_image3.png
    400
    293
    media_image3.png
    Greyscale

As to claim 16:
	Cheng anticipates the limitations of claim 1, but do not teach the remaining limitations of claim 16. Shen, in the same field of endeavor as Cheng, discloses the remaining limitations of claim 16, as follows:
116. The method of claim 1, further comprising: 
2determining a slot set identifier (Shen, Fig. 9, step 904 and paragraphs [0207]-[0208] depict/teach that a UE calculates a priority of one or more CSI reports by using at least a parameter CSI subframe set index (i.e., slot set identifier), with Examiner taking the interpretation under BRI that a subframe is equal to a slot, and that the UE must necessarily determine the slot set identifier before being able to use it to calculate the priority of one or more CSI reports),
wherein determining the priority ranking is 3based at least in part on the slot set identifier (Shen, paragraphs [0207]-[0208] teach that in a non-limiting example, the UE uses the formula teachd in paragraph [0207] to calculate the priority of one or more CSI reports that depends at least in part on CSI subframe set index (i.e., slot set identifier)).  
Shen is combinable Cheng because both belong to the same field of endeavor of for determining a priority ranking for CSI reports in wireless communication systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the methods taught by Cheng to include the slot set identifier as a factor in the priority calculation of one or more CSI reports as disclosed by Shen so that “in situations in which a total payload size of the CSI reports in a subframe exceed the maximum payload size of the PUCCH, periodic CSI report (s) of one or more of the multiple periodic CSI reports are dropped” in a predictable manner in accordance with a combination of known prioritization rules (see, Shen, paragraph [0096]).


As to claim 17:
	Cheng and Shen disclose the limitations of claim 16, and they further teach the remaining limitations of claim 17, as follows:
117. The method of claim 16, further comprising: 
2weighting the slot set identifier using a first factor that is different than a 3second factor used to weight the reliability parameter or the latency parameter (The claim does not recite the numeric value of the two factors.  Under BRI, Examiner is interpreting the first factor as “1” and the second factor as “0”, then this mathematically will result in a value of “0”. Applicant is recommended to define the numeric value of the two factors to further distinguish the claim. Shen, paragraphs [0207]-[0208] teach that UE weighs CSI subframe set index (i.e., slot set identifier) in the priority calculation for CSI report with the weighing first factor being assumed to be 1, while Cheng, paragraph [0102] teaches that UE determines a priority ranking of CSI reports by weighing a reliability parameter, e.g., the BLER target, with a second factor that is assumed to be 0 under BRI, as explained previously),
wherein 4determining the priority ranking of the CSI report is based at least in part on weighting the 5slot set identifier (Shen, paragraphs [0207]-[0208] teach that in a non-limiting example, UE uses the formula teachd in paragraph [0207] to calculate the priority of one or more CSI reports that depends at least in part on CSI subframe set index (i.e., slot set identifier), with an assumed first factor weighing value of 1, as explained previously).  
Regarding claim 17, the same motivation to combine Shen with Cheng utilized in claim 16 is equally applicable in the instant claim.

As to claim 18:
	Cheng and Shen disclose the limitations of claim 16, and Shen further teaches the remaining limitations of claim 18, as follows:
18. The method of claim 16, wherein the slot set identifier indicates 2whether the CSI report is associated with an uplink communication or a downlink 3communication (Shen, paragraphs [0207]-[0208] teach that in a non-limiting example, UE uses the formula teachd in paragraph [0207] to calculate the priority of one or more CSI reports that depends at least in part on CSI subframe set index (i.e., slot set identifier), with Examiner taking the interpretation under BRI that the UE must necessarily know that the subframe set index (i.e., slot set identifier) indicates a parameter to be used in the calculation for prioritizing CSI reports for uplink communication, since the use of the parameter is explicitly called out in the formula as one of the factors in determining uplink CSI report priority).
Regarding claim 18, the same motivation to combine Shen with Cheng utilized in claim 16 is equally applicable in the instant claim.

Allowable Subject Matter
As of this Office Action, claim 4 is rejected due to being dependent on rejected base claims 1 and 3. However, claim 4 may be allowable, if re-written in independent form by incorporating all the limitations of claims 1 and 3, due to various reasons as stated in the following: none of the cited references of record disclose at least the combination of limitations of “identifying content in uplink control information,” and “wherein generating the 3combined parameter is based at least in part on the content of the uplink control information” as recited by claim 4.  


Related Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
NPL reference of R1-1806077, “Discussion on CSI report for URLLC,” 3GPP TSG-RAN WG1 Meeting #93, Document Date: 05/28/2018 (hereinafter, "Vivo-Tdoc”): the reference of Vivo-Tdoc teaches on page 2, section 3 that UE receives control information to configure multiple CSI reports from a gNB, with multiple CSI reports for different BLER targets being triggered in DCI page 2, section 3 teaches that UE receives control information to configure multiple CSI reports from a gNB, with multiple CSI reports for different BLER targets being triggered in DCI, which maps directly to the following limitation of claim 1 of “receiving downlink control information that indicates a reliability parameter or a latency parameter associated with a channel state information (CSI) report to be transmitted from the UE, or both.”  The reference of Vivo-Tdoc further teaches on page 2, section 3 that UE determines BLER targets (e.g., one with target of 10-1 and another with 10-5) based on the configuration information received from gNB, which maps directly to another limitation of claim 1, as follows: “determining the reliability parameter or the latency parameter associated with the CSI report to be transmitted from the UE based at least in part on receiving the downlink control information.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email id is biswajit.ghose1@uspto.gov and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412